Citation Nr: 1639453	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-48 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for the service-connected traumatic left hand laceration with residuals including scar (left hand disability). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Regional Office (RO) in St. Paul, Minnesota.  

This matter came before the Board in May 2014 at which time the Board remanded the matter to obtain a VA examination and updated VA treatment records.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the May 2014 Board remand.  Specifically, updated treatment records were obtained and an adequate examination was conducted in October 2014.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a December 2014 rating decision, the RO granted a separate 10 percent rating for limitation of motion of the left thumb associated with the service-connected left hand disability.  The Veteran did not separately disagree with that determination. 

The issue of TDIU has been raised by the evidence and the Board thus takes jurisdiction over the Veteran's TDIU claim.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a single painful left hand scar that is two centimeters by one-half centimeter in size. 

2. The residuals of the left hand injury include chronic tendinopathy or tears of the superficial extensor tendons of the second and third metacarpals, with complaints of weakness and pain, and objective evidence of decreased ability to grasp objects. 
CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the left hand scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 7801, 7804 (2015).

2. The criteria for a separate 10 percent rating for limited function of the forearm muscles have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings in General

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's left hand disability is currently rated under Diagnostic Codes 5309-7804.  Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated.  38 C.F.R. § 4.27.  The diagnostic code for the service-connected disability is before the hyphen.  Id.  Thus, the current diagnostic codes indicate that the Veteran's left hand disability is based upon limitation of motion, but rated on the Veteran's painful scar.  Diagnostic Code 7804 provides a rating for unstable or painful scars.  A 10 percent disability rating is warranted for one or two scars that are unstable or painful; a 20 percent disability rating is warranted for three or four scars that are unstable or painful; and a maximum 30 percent schedular rating is warranted for five or more scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar. Id., Note (1).

In light of the medical and lay evidence, the Board additionally considered whether the Veteran would be entitled to an increased or separate rating under Diagnostic Codes 5222, 5308, or 5309.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).   

Diagnostic Code 5222 governs ratings for favorable ankylosis of multiple digits.  It provides for a 20 percent evaluation for favorable ankylosis of the long, ring and little fingers of the hand (major and minor) or favorable ankylosis of the index, long and ring; index long and little; or, index, ring and little fingers of the minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 7804.  A 30 percent rating is assigned for favorable ankylosis of the index, long and ring; index long and little; or, index, ring and little fingers of the major hand or favorable ankylosis of the thumb and any two fingers of the minor hand. A 40 percent rating is assigned for favorable ankylosis of the thumb and any two fingers of the major hand.  Id.

Diagnostic Code 5308 governs disabilities of Muscle Group VIII.  38 C.F.R. § 4.73. Specifically, the muscles in Group VIII affect extension of the wrist, fingers, and thumb, as well as abduction of the thumb, and involve the muscles arising mainly from the external condyle of the humerus, which include the extensors of the carpus, fingers, and thumb and the supinator.  Under Diagnostic Code 5308, a noncompensable rating is warranted for a slight disability, a 10 percent rating is warranted for a moderate disability, a 20 percent rating is warranted for a moderately severe disability, and a 30 percent rating is warranted for a severe disability.

Diagnostic Code 5309 provides a rating for Muscle Group IX. This muscle group involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei. Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements. 38 C.F.R. § 4.73, Diagnostic Code 5309.  Because the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  Id., Note.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Increased Rating Claim for the Left Hand Disability

The Veteran claims that he is entitled to a rating in excess of 10 percent for his left hand disability.  In his substantive appeal, filed December 2010, the Veteran contended that he experiences weakness, difficulty gripping and grabbing things, and problems working and engaging in activities of daily living due to his left hand disability.  The Veteran's representative argued in the July 2016 appellant's brief that the Veteran's disability picture is better represented by Diagnostic Code 5222.  In the alternative, he argued that the Veteran is entitled to a separate rating under Diagnostic Code 5308.  

The Veteran's VA medical records are associated with the file.  In January 2008, a physical examination showed no hand atrophy, negative Phalen's, negative Tinel's, and a diagnosis of low grade left carpal tunnel.  In June 2008, the Veteran complained of problems gripping things with his left hand.  In October 2008, the Veteran complained of a poor grip as well as sharp pains and spasms between the finger knuckles and the thumb.  He was referred for a neurology consultation, which he underwent in November 2008.  At the visit, he complained of pain from his neck to his left arm as well as decreased strength and numbness in his left hand.  The examiner noted numbness from left distal to dorsal and a well-healed laceration, negative Babinski's, and positive Tinel's and Phalen's for the left wrist.  He assessed that the Veteran had left hand intermittent numbness, weakness, and pain, consistent with carpal tunnel syndrome.  An EMG was ordered.

A January 2009 neurology record shows that the Veteran's November 2008 electrodiagnostic study was within normal limits, and there was no evidence of entrapment neuropathy of the left median or ulnar nerve.  Although VA medical records through 2014 are associated with the record, recent records are devoid of relevant treatment evidence, but do show that the Veteran's active problems include left upper extremity weakness.  

The Veteran has been afforded several VA examinations for his left hand disability.  In December 2008, the Veteran was afforded a scars examination.  The Veteran reported losing his job due to his left hand disability.  A physical examination revealed no edema, redness, heat, instability, abnormal movement, or guarding, but revealed tenderness underneath the left hand scar.  The scar was reported as smooth, flat, normally contoured and shaped, slightly tender, and nonadherent to underlying tissue.  The Veteran's left hand grip strength was slightly decreased in comparison to the right hand, passive and active range of motion was normal, and motion did not cause objective evidence of pain.  There were no additional functional limitations during flare-ups or secondary to repetitive use.  The diagnosis was healed traumatic laceration injury with residuals.

The Veteran was afforded a hand, thumbs, and fingers examination and a scars examination in November 2010.  A physical examination revealed no edema, redness, heat, instability, abnormal movement, or guarding, but revealed tenderness underneath the left hand scar.  The scar was reported as smooth, flat, nontender, and nonadherent to underlying tissue, and there were no ulcerations or scar breakdown noted.  Range of motion was normal, but pain was noted at 90 degrees for the index and long fingers.  There were no gaps between the thumb tips and fingers, thumb pad and fingers, or finger tips and palm.  The Veteran's left hand grip strength was four out of five, compared to the right hand.  Sensation was normal, and there was a slightly positive Tinnel's test at the wrist and a slightly positive Phalen's test.  There were no additional functional limitations during flare-ups or secondary to repetitive use.  Diagnostic testing showed no fractures and normal joint spaces and soft tissues.  

The Veteran was again afforded hand and scar examinations May 2012.  He was diagnosed with chronic tendinopathy or tears of the superficial extensor tendons second and third metacarpals and mild arthrosis of the left thumb.  The Veteran reported flare-ups that prevented his left hand from functioning properly, such as when manipulating tools for previous occupations.  Upon physical examination, there was limitation of motion and evidence of painful motion for the index and long fingers.  There was no additional limitation of motion following repetitive use testing, and no functional loss or impairment was noted.  There were no gaps between any fingertips and the proximal transverse crease of the palm or between the thumb pad and the fingers.  Pain on palpation was noted as well as normal left hand grip strength.  No ankylosis was noted.  The examiner reported that the Veteran's scar was painful and related to the above diagnosis.  The scar was two centimeters in length, linear, smooth, flat, and superficial without breakdown or ulcerations.  Although the examiner noted the scar was nontender, he reported that pressure to the scar resulted in slight discomfort. 
Per the Board's May 2014 remand, the Veteran was afforded hand and scars examinations in October 2014.  The Veteran was diagnosed with mild degenerative changes of the interphalangeal joint of the thumb and chronic tendinopathy or tear to the superficial extensor tendons of the second and third metacarpals.  The examiner noted that the Veteran's left hand scar was two centimeters in length, tender on deep palpation, deep, and nonlinear.  Regarding his hand, the Veteran reported flare-ups that impact function such as difficulty gripping.  Upon range of motion testing, limitation of motion was noted for the thumb, and evidence of painful motion was noted at extension of no more than 30 degrees for the long and index fingers.  Additional limitation of motion was noted for the thumb, but not the index, or long finger, following repetitive use testing.  There were no gaps between the fingertips and the palm or the fingers and the thumb.  Pain on palpation was noted as well as normal left hand grip strength.  No ankylosis was noted.  The examiner opined that it was not possible to determine whether flare-ups or repetitive use would result in additional functional limitation.  

The Veteran was also afforded a VA peripheral nerves examination in October 2014.  The examiner determined that there were no peripheral nerve conditions or peripheral neuropathy.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his left hand scar, even in light of the conflicting VA medical examinations.  The December 2008, November 2010, and May 2012 VA examinations show that the Veteran's left hand scar is linear, stable, artificial, and painful, thus entitling the Veteran to 10 percent under Diagnostic Code 7804.  The October 2014 VA examination shows that the Veteran's left hand scar is nonlinear, deep, and painful.  Because the scar only measures two centimeters by one-half centimeter, the Veteran would only be entitled to a 10 percent rating under Diagnostic Code 7801 for deep and nonlinear scars that are not of the head, face, or neck.  Thus, the Veteran is not entitled to a rating in excess of 10 percent for his left hand scar. 

The Board considered whether the Veteran should be awarded a separate rating under Diagnostic Codes 5308 or 5309 for his chronic tendinopathy or tears of the superficial extensor tendons of the second and third metacarpals.  The Board finds that the medical and lay evidence shows muscle weakness that limits function of the left upper extremity, such as a limited ability to grasp objects with his left hand.  The Board finds that this is separate from the Veteran's limited motion of the thumb and does not constitute pyramiding.  Thus, the Board finds that the Veteran is entitled to a separate 10 percent rating under Diagnostic Code 5309 for his left hand disability, in addition to the 10 percent rating for his left hand scar under Diagnostic Code 7804.  

In light of the above rating, a separate award under Diagnostic Code 5308 would constitute pyramiding due to overlapping symptomatology.  Moreover, Diagnostic Code 5309 better approximates the Veteran's disability picture because his functional limitation is his difficulty grasping objects rather than extension of his wrist, fingers, and thumb. 

The Board also finds that Diagnostic Code 5222 does not more accurately represent the Veteran's disability picture.  Ankylosis was not noted on any examination and the limitation of motion of the Veteran's fingers is not significantly limited.  Specifically, the November 2010, May 2012, and October 2014 VA examinations show that the Veteran had no gaps between his fingertips and palm or between the thumb and fingers.  Flare-ups and repetitive use did not cause additional functional limitation.  Although there was some limitation of motion of the long and index fingers, the limitation of motion is not significant enough to be considered more accurately represented by Diagnostic Code 5222 for favorable ankylosis of three digits of the hand.  Additionally, the Veteran has been rated separately for limitation of motion of the left thumb.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's symptoms of limited motion and muscle weakness are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case. See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 
 
Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence raises the issue of TDIU, which has been discussed in the Remand portion of the decision. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical records, and lay statements.  The Veteran was also afforded several VA compensation and pension examinations to assist in determining the severity of the Veteran's disabilities.  The examinations were adequate because they were performed by medical professionals, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Finally, all due process considerations have been met.  No new evidence was received following the December 2014 Supplemental Statement of the Case.   

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

A rating in excess of 10 percent for the left hand scar under Diagnostic Code 7804 is denied.  

A separate 10 percent rating for the Veteran's left hand disability under Diagnostic Code 5309 is granted.


REMAND

The Veteran does not meet the initial eligibility requirements to receive TDIU benefits for the period on appeal because the combined ratings for his service-connected disabilities do not satisfy the requisite threshold.  See 38 C.F.R. § 4.16(a).  

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  The rating boards are required to submit all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards, to the Director of Compensation Service for extraschedular consideration.  Id.

Throughout the period on appeal, the Veteran has consistently and credibly reported that his left hand disability has resulted in his unemployment.  For example, at the Veteran's November 2008 neurosurgery consultation, he reported that he lost his job as a hearing aid technician due to dropping hearing aids because of his left hand pain and numbness.  He made the same contention at the November 2010 examination.  Additionally, at the May 2012 VA examination, the Veteran reported that he was released from a temporary job because his left hand could not handle the wires necessary for job production.  Subsequent medical records show that the Veteran remained unemployed.  Consequently, the Board finds that the facts are sufficient to warrant referral to the Director of Compensation Service for consideration of an extraschedular TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim of entitlement to TDIU to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim must be included in the claims file.

2. Readjudicate the claim for a TDIU.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, with an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


